Citation Nr: 1109898	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-38 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by: Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his VA provider


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in December 2010, and a transcript of that hearing has been associated with the claims file.  At that time, the Veteran submitted additional evidence, accompanied by a waiver of review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).  Further evidence was received a few days later, without a waiver of AOJ review.  As the Board's decision herein constitutes a full grant of the benefit sought on appeal, the Veteran will not be prejudiced by consideration of this information, and no further development is necessary.


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, he has a current diagnosis of PTSD; he had combat service and his reported in-service stressors have been verified or are related to such service, as well as a fear of hostile military or terrorist activity, and are consistent with the circumstances of such service; and his current disability has been medically linked by VA providers to such in-service stressors.


CONCLUSION OF LAW

PTSD was incurred as a result of active duty service.  38 U.S.C.A. § §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2010); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection for PTSD constitutes a full grant of the benefit sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

Generally, to be entitled to service connection for PTSD, the record must include the following: (1) medical evidence establishing a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) sufficient evidence that the claimed in-service stressor(s) occurred; and (3) and medical evidence establishing a link between the current PTSD symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this case, the Veteran contends that he currently has PTSD as a result of stressful experiences while serving as an electrician's mate aboard the U.S.S. Fechteler in the Gulf of Tonkin from 1964 to 1965.  He has reported specific incidents involving an electrical fire in the engine room due to flooding, bombardments from the ship to the Vietnam shore with injuries to civilians, and being under constant threat of fire from enemy torpedoes.  See, e.g., hearing transcript and "trauma letter" submitted in December 2010.  The AOJ conceded the occurrence of the reported stressors based on a finding of combat service, but it denied service connection based on a finding of no current PTSD diagnosis related to such service.

Concerning the existence of a current PTSD diagnosis, VA has adopted the diagnostic criteria for mental disorders, including those related to stressors, set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  See 38 C.F.R. § 4.125.  Under these criteria, there are two requirements as to the sufficiency of an asserted stressor: (1) the Veteran must have been exposed to a traumatic event in which he or she experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and (2) his or her response must have involved intense fear, helplessness, or horror.  The sufficiency of a stressor for a PTSD diagnosis is a medical determination and, where a current diagnosis exists, the sufficiency of the claimed in-service stressor is presumed.  Cohen, 10 Vet. App. 128.

Here, the medical evidence of record includes service treatment records, past and current VA treatment records, letter from a current treating VA psychiatrist and therapist, testimony from the treating VA therapist, and a VA examination report.  There was no PTSD diagnosis during service.  However, the Veteran has been consistently diagnosed with PTSD, along with depression and anxiety, by his treating VA psychiatrist, physician, and therapist.  See, e.g., treatment records dated in July 2003, July 2004, March 2005, and February 2006.  

The treating VA therapist testified in December 2010 that she is a licensed professional counselor with 32 years experience, specializing in mental health.  She stated that she had treated the Veteran on at least a monthly basis for approximately 5 years, and that he currently has PTSD, with an overlay of depression and anxiety.  The therapist indicated that this diagnosis was based on the reported in-service stressors of firing from the ship to the coast of North Vietnam and a fire aboard the ship, and on the Veteran's responses including fear and helplessness.  The therapist expressed a similar opinion in a June 2007 letter.  Additionally, in a March 2007 letter, a VA staff psychiatrist stated that the Veteran was in active treatment for PTSD that was at least as likely as not caused by combat exposure during services.

The Veteran was afforded a VA examination in September 2009, which was conducted by a VA licensed clinical psychologist.  This examiner opined that the Veteran "does not appear to meet the formal diagnostic criteria for PTSD related specifically to [in-service] events" described during the examination.  Rather, the examiner diagnosed anxiety disorder not otherwise specified, rule out obsessive compulsive disorder.  She also commented that the Veteran had a history of major depression, as well as a "probable history of PTSD" related to childhood physical and sexual abuse.  The examiner stated that, while the Veteran described his claimed in-service stressors and provided drawings to illustrate them, it was unclear whether the reported stressors met the DSM-IV criteria for PTSD.  She further stated that it was not possible to render an opinion as to whether the Veteran's current mental health symptoms are related to these identified stressors without resorting to speculation.  The examiner reasoned that it was difficult to elicit from the Veteran a complete history of his symptoms over time.  However, she observed that the Veteran's initial psychiatric assessment for VA treatment purposes "does note PTSD symptoms related to childhood abuse as well as military incidents."

The Board notes that the VA examiner recorded "PTSD symptoms" of recurrent and intrusive distressing recollections of the event, efforts to avoid stimuli associated with the trauma, feelings of estrangement from others, difficulty falling or staying asleep, difficulty concentrating, and hypervigilance, as well as persistent anxiety.  Further, the Veteran reported in-service stressors during the VA examination that are generally consistent with his reports for treatment purposes and at the Travel Board hearing.  Specifically, he reported seeing children injured during war bombardments, although he referred to pictures in the media when asked if he actually witnessed this.  He also reported being surrounded by enemy boats aboard the ship, although he did not report any actual incidents of taking fire.  Further, the Veteran reported an explosion of switchboard equipment due to flooding, in which he was involved in urgent attempts to repair equipment over the next 48 hours.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence of record establishes a current PTSD diagnosis.  While the September 2009 VA examiner was "unclear" as to whether the Veteran's reported in-service stressors met the DSM-IV criteria, the VA treating providers, including a staff psychiatrist, have consistently indicated a diagnosis of PTSD based, at least in part, on these stressors.  Further, the Board notes that each of the reported stressors in which the Veteran reports being personally involved, including injuring children as a result of war bombardments to shore, being surrounded by enemy vessels, and an electrical fire or explosion, appears to have involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others.  Additionally, the Veteran's statements, both in support of his claim and for treatment purposes, indicate that he reacted with intense fear, helplessness, or horror to each of these events.  See DSM-IV.  Indeed, the VA therapist specifically stated in her June 2007 letter that the stressor criteria were met by the electrical fire incident, which disabled defensive options, while surrounded by enemy vessels.  Accordingly, the Board finds that the VA examiner's opinion as a current PTSD diagnosis is outweighed by the other evidence of record, to include from a VA staff psychiatrist.  Moreover, even if there was no valid PTSD diagnosis, the VA examiner and VA treating providers have confirmed a current diagnosis of anxiety, which is included in the scope of the Veteran's claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The next question is whether the evidence demonstrates that the claimed in-service stressors actually occurred.  In this regard, the necessary evidence varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  If it is established through military citation or other evidence that a Veteran engaged in combat with the enemy, and the claimed stressor is related to such combat, then, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such service, the Veteran's lay testimony alone is sufficient evidence as to the stressor's actual occurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f) (2010).  

However, for claims pending before VA on or after October 28, 2008, if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 74 Fed. Reg. 14, 491 (March 31, 2009) (amending 38 C.F.R. § 3.304(f)). 

Prior to July 13, 2010, VA regulations generally provided that, if it was determined that the claimed stressor was not related to combat (and there was no in-service diagnosis of PTSD), then the Veteran's lay testimony alone would not be enough to establish the occurrence of the stressor.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006).  In such cases, service records or other credible statements were required to corroborate the occurrence.  There did not have to be corroboration of every detail, and evidence that the Veteran was assigned to and stationed with a unit that was present while the reported event occurred strongly suggested actual exposure to the stressor event.  Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  

However, effective July 13, 2010, VA amended its regulations concerning service connection for PTSD to relax the evidentiary standard for an in-service stressor under certain circumstances.  The currently applicable regulations provide that service connection may be granted for PTSD where the evidence establishes: (1) a current diagnosis of PTSD rendered by a VA psychiatrist or psychologist, or one with whom VA has contracted; (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically linked to the Veteran's fear of hostile military or terrorist activity by such a specified medical professional; and (3) that the Veteran's PTSD symptoms have been medically linked to such in-service stressor by such a specified medical professional.  See 38 C.F.R. § 3.304(f)(3) (2010).  These amended provisions apply to all claims that are received or are pending before VA on or after July 13, 2010.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).

In this case, the Veteran's service records confirm that he served aboard the U.S.S. Fechteler (DD-870) from May 1964 through May 1967, and that his military occupational specialty was electrician's mate.  See enlisted performance record, DD Form 214.  The Veteran was issued a Navy Unit Commendation Ribbon, as part of the ship's crew, for participating in air strike counterattack operations against North Vietnamese torpedo boats and supporting facilities in support of operations in the Gulf Tonkin during the period from August 2-5, 1964.  See Navy Commendation letter.  Similarly, the deck logs for the U.S.S. Fechteler confirm several instances of firing from the ship, including shore bombardments, in August, September, and October 1965.  While there is no confirmation that the Veteran personally participated in these events, he served on the ship when they occurred and, therefore, there is strong evidence of his exposure to these combat actions.  See Pentecost, 16 Vet. App. at 128.  Further, he received hostile fire pay and a commendation as a result of these events.  As such, the evidence establishes that the Veteran had combat service as contemplated by 38 U.S.C.A. § 1154(b).  

Additionally, the stressors concerning the shore bombardments and being surrounded by enemy vessels have been corroborated and are related to such service.  While the incident involving the electrical fire is not reflected in the limited deck logs that were submitted by the Veteran, the Board finds that this incident is consistent the circumstances and hardships of his duties as an electrician's mate during such combat service.  The Board notes that the AOJ did not attempt to obtain the ship's complete deck logs, and it found that insufficient evidence had been submitted to request verification of the claimed stressors from the appropriate records repositories.  See May 2006 formal finding.  Moreover, the Board notes that all of the Veteran's reported in-service stressors are related to a fear of hostile military or terrorist activity.  Accordingly, to the extent that any of the stressors are not consistent with his combat service, the Board finds that the Veteran's lay testimony is sufficient to establish their occurrence.  See 38 C.F.R. § 3.304(f) (2010); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  

As noted above, the Veteran's treating VA providers, including a VA staff psychiatrist, have opined that his current PTSD is at least as likely as not related to his reported in-service stressors, including combat service.  See, e.g., March 2007 letter from VA staff psychiatrist; June 2007 letter and March 2010 testimony from VA therapist.  The Board acknowledges that past and recent VA treatment records reflect additional stressors of childhood abuse, as well as a history of behavioral problems prior to military service.  See, e.g., records dated in June 1987, July 1987, February 2007, and July 2007.  The Board further notes that the September 2009 VA examiner stated that she was unable to relate the Veteran's current symptoms to service without resulting to speculation, due to his failure to sufficiently describe the timing of his symptoms during the examination.  However, the examiner acknowledged that VA treatment records reflected PTSD symptoms due to both military and childhood traumatic events.  Further, there is no indication that the results of these different stressors can be separated.  Additionally, the Board observes that the Veteran has consistently reported, both in support of his claim and for treatment purposes, that he received counseling in the past for his PTSD symptoms, and that they were relatively under control until he received a letter concerning a Shipboard Hazard and Defense (SHAD) Project during service, which brought back memories of Vietnam.  See, e.g., December 2010 hearing transcript and trauma letter; June 2007 letter from therapist.  The Veteran was diagnosed with PTSD with depression during a July 2003 SHAD examination, based on in-service stressors including those discussed herein, as well as a history of childhood abuse.  He has been receiving fairly consistent VA mental health treatment since that time.  

Based on the foregoing evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that he has a current PTSD diagnosis, and such disability was caused, at least in part, by his established in-service stressors.  As noted above, the Veteran had combat service, as well as a fear of hostile military or terrorist activity, and his stressors have been verified or are consistent with the circumstances of such service.  Accordingly, service connection for PTSD is warranted.  See 38 C.F.R. §§ 3.303, 3.304(f) (2010); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).


ORDER

Service connection for PTSD is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


